Citation Nr: 1740396	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide and/or other chemical exposure.

2.  Entitlement to service connection for a left eye disorder, to include as due to chemical exposure.

3.  Entitlement to service connection for Dupuytren's contracture of the bilateral hands, to include as due to chemical exposure.

4.  Entitlement to service connection for hypertension, to include as due to chemical exposure.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to an initial compensable disability rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1969.  He had additional service in the Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of two February 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's claims for service connection for diabetes mellitus, a left eye disorder, Dupuytren's contracture, and hypertension in December 2015.  In addition, the Board's December 2015 decision remanded claims for service connection for tinnitus and bilateral hearing loss for further for additional development and consideration.  Thereafter, in November 2016 and April 2017 rating decisions, the RO granted service connection for tinnitus and bilateral hearing loss, respectively.  As these claims have been granted in full, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In July 2017, the Veteran submitted additional evidence, which was subsequent to the most recent supplemental statement of the case issued in April 2017.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

A motion to advance this appeal in the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The decision below addresses the issue of entitlement to service connection for diabetes mellitus.  The remaining issues are addressed in the remand section following the decision.  


FINDING OF FACT

Diabetes mellitus is not shown to be causally or etiologically related to service and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).




Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic diseases, including diabetes mellitus, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Furthermore, service connection may be granted for specific disabilities, including diabetes mellitus, type II, but not diabetes mellitus, type I, associated with exposure to herbicide.  38 C.F.R. § 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran claims that he has diabetes mellitus, type II, due to exposure to herbicides while stationed at Camp Pendleton, California.  See September 2011 Claim Form.  In this regard, the Veteran reported in a January 2012 statement that herbicides were used at Camp Pendleton while he was serving at the base.  He also submitted an Internet article describing chemicals found at Camp Pendleton, including trichloroethylene.  Subsequently, the Veteran submitted a statement in March 2013 in which he reported that his diabetes was caused by exposure to chemicals besides herbicides located at Camp Pendleton and submitted an article which stated that people exposed to trichloroethylene were found to exhibit diabetes in excess of the general population, although it did not specify the type or types of diabetes studied.  The Veteran submitted another statement in March 2013 in which he reported being diagnosed with diabetes mellitus, type II, within three years of discharge from service.  The Veteran then submitted a statement in October 2013 in which he claimed he has type II diabetes due to exposure to volatile organic compounds at Camp Pendleton and an article discussing a relationship between polychlorinated biphenyls and dioxins and diabetes.  In addition, in July 2017, the Veteran submitted a Board decision issued in regard to a different veteran's case which contained reports of herbicide exposure occurring at Camp Pendleton.

At the outset, the Board finds that the competent evidence of record confirms that the Veteran is currently diagnosed with diabetes mellitus.  In this regard, in January 2012, the Veteran submitted a letter dated March 2006 in which a private physician, who was also a medical professor, reported that he had been treating the Veteran for diabetes mellitus, type I, for five years.  

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or diagnoses referable to diabetes during service.  However, as noted above, the Veteran does not claim that his diabetes began while he was on active duty.

In regard to a nexus between the Veteran's diabetes and service, he submitted a statement from a private physician in January 2012.  The private physician reported that the Veteran was diagnosed with diabetes in 1974.  The physician further stated that the Veteran was exposed to herbicides five years earlier and that his diabetes is related to exposure to herbicides.

Thereafter, the file contains private treatment records for the Veteran associated with the file in February 2016.  These treatment records are dated from January 2012 to August 2015 and consistently report that the Veteran has type I diabetes, but do not indicate a diagnosis of type II diabetes.  

Subsequently, VA examined the Veteran in regard to this claim in March 2016.  The examiner found that the Veteran was diagnosed with diabetes mellitus, type I, in approximately 1974.  The examiner explained that the March 2006 private physician letter discussed above was written by an endocrinologist and reflected the Veteran was diagnosed with type I diabetes but not type II diabetes.  The examiner further found that the Veteran's diabetes did not have its onset until several years after service.  In this regard, the examiner stated that a military physical examination taken in 1971 did not indicate the Veteran had diabetes at that time.  The examiner also reported that the Veteran confirmed he needed insulin very shortly after his diagnosis.  The examiner explained that diabetes mellitus, type I, has a fairly quick onset which supports his conclusion that the Veteran's diabetes did not have its onset until more than one year after his service discharge.  The examiner also reported that it was less likely than not that the Veteran's diabetes was caused by exposure to herbicides or chemicals during service.  The examiner explained that herbicides and other chemicals play a role in elevating the risk of onset of type II diabetes, but not type I diabetes.  The examiner further explained that medical research shows that environmental factors which are considered possible risk factors for type I diabetes do not include herbicides or chemicals which have been found present at Camp Pendleton.

Then, in June 2016, the Veteran submitted a statement from the same private physician who wrote the January 2012 statement discussed above.  The physician submitted laboratory results from June 2010 and stated that they were consistent with type II or type I diabetes.  He also reported that the antibody levels used to check for type I diabetes were all normal in the June 2010 laboratory results.  In addition, he stated that it was at least as likely as not that the Veteran's diabetes is related to exposure to chemicals such as herbicides.

The Board finds that the March 2016 VA examiner's medical opinions are clear and unequivocal and are based on the relevant information, including the Veteran's STRs and post-service treatment records as well as the statements and articles submitted by the Veteran.  Moreover, the examiner's explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, his conclusions that the Veteran has a current diagnosis of type I diabetes but not type II diabetes, his diabetes did not have an onset until more than one year after service, and his diabetes is less likely than not related to his military service, to include exposure to herbicides and chemicals, are highly persuasive and probative evidence.  In addition, the Board notes that, while there is a presumption of service connection for diabetes for veterans exposed to herbicide during service, this presumption applies to type II diabetes but not type I diabetes.  38 C.F.R. § 3.309(e).  

The Board also notes that the Veteran submitted statements from a private physician who seemed to indicate that the Veteran may have type II diabetes.  He also reported that it is at least as likely as not due to chemical and herbicide exposure during service.  However, the March 2016 VA examiner thoroughly explained why he concluded that the Veteran had type I diabetes and not type II diabetes.  His conclusion is also supported by the Veteran's post-service treatment records which note the presence of type I diabetes, but are absent a diagnosis of type II diabetes.  Thus, the Board finds the opinion of the VA examiner regarding the Veteran's diabetes diagnosis to be more probative than the June 2016 private physician's statement.  In addition, the private physician's January 2012 and June 2016 opinions did not provide a rationale for his conclusion that onset of the Veteran's diabetes was caused by exposure to herbicide and/or chemicals.  As he did not provide a rationale for this conclusion, his opinion is outweighed by the findings of the March 2016 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board further notes that the Veteran submitted Internet articles regarding the presence of chemicals at Camp Pendleton, potential relationships between chemical exposure and contracting diabetes, and a Board decision for a different veteran which contained evidence of the presence of herbicide at Camp Pendleton.  However, the articles and Board decision do not establish a causal relationship with any degree of medical certainty and do not address the specific facts of the Veteran's case.  Thus, this evidence is insufficient to substantiate the claim on appeal.  Moreover, the March 2016 VA examiner reviewed these submissions and concluded that the Veteran's diabetes mellitus was not related to exposure to herbicides or other chemicals and cited relevant medical research to support this conclusion.

Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus, to include on a presumptive basis and due to exposure to herbicides or other chemicals.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for diabetes mellitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.


REMAND

The Veteran claims to have a left eye disorder related to service.  In this regard, in a January 2012 statement, the Veteran reported that he has an epiretinal membrane left eye disorder due to working as a dentist during service.  Thereafter, the Veteran claimed that his left eye has macular pucker due to exposure to volatile organic compounds (VOCs) while serving at Camp Pendleton in an October 2013 statement.  As noted above, the Veteran also submitted articles describing chemicals found at Camp Pendleton.  The Veteran was examined by VA in regard to this claim in February 2016.  The examiner attributed the condition to the natural aging process and concluded that it was less likely than not related to service.  However, the examiner did not address the Veteran's contention that this condition was caused by chemical exposures during service.  As such, remand is required to obtain an addendum opinion in regard to this aspect of the Veteran's claim.

The Veteran also seeks service connection for Dupuytren's contracture of the bilateral hands.  The Veteran reported that this condition was caused by his work as a dentist during service in a January 2012 statement.  Subsequently, he reported this condition is due to exposure to VOCs while working at Camp Pendleton in an October 2013 statement.  While the Veteran has submitted evidence showing a current diagnosis of this condition and the presence of chemicals at Camp Pendleton, he has not yet been examined by VA in regard to this claim.  Thus, in accord with McLendon v. Nicholson, the Veteran should be accorded a VA examination regarding his claim of entitlement to service connection for hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran is seeking service connection for hypertension.  The Veteran reported that he has been treated for hypertension ever since his discharge from service in a January 2012 statement.  He also stated that his discharge from active service was delayed by a few days because his blood pressure was too high in a March 2013 statement.  In addition, the Veteran claimed his hypertension is due to exposure to VOCs while working at Camp Pendleton in an October 2013 statement.  While the Veteran has submitted evidence showing a current diagnosis of this condition and the presence of chemicals at Camp Pendleton, he has not yet been examined by VA in regard to this claim.  Thus, in accord with McLendon v. Nicholson, the Veteran should be accorded a VA examination regarding his claim of entitlement to service connection for hypertension.  McLendon, supra.

Finally, the claims for entitlement to service connection for prostate cancer and an initial compensable rating for bilateral hearing loss must be remanded for issuance of a statement of the case (SOC).  In this regard, the Veteran's prostate cancer claim was denied by a September 2016 rating decision.  The Veteran then filed a notice of disagreement (NOD) in April 2017.  In addition, as noted above, the RO granted the Veteran service connection for bilateral hearing loss with a noncompensable rating in an April 2017 rating decision.  The Veteran then filed an NOD in June 2017 disagreeing with the disability rating assigned.  At present, the Veteran has not been issued an SOC for these claims.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 regarding the issues of entitlement to service connection for prostate cancer and an initial compensable rating for bilateral hearing loss.  This is required unless these matters are resolved by granting the full benefits sought or by the Veteran's withdrawal of the NODs.  If, and only if, the Veteran files a timely substantive appeal should the issues be returned to the Board.

2.  Forward the claims file to an appropriate VA examiner.  Following a review of all of the evidence, and in consideration of accepted medical principles, the examiner should provide a medical opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's left eye disorder is caused by exposure to chemicals during his service at Camp Pendleton.  

A rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his currently diagnosed Dupuytren's contracture of the bilateral hands.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's Dupuytren's contracture of the bilateral hands is related to his service, to include as due to his work as a dentist during service and/or exposure to chemicals during his service at Camp Pendleton.

A rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his currently diagnosed hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during service or is otherwise related to his service, to include as due to exposure to chemicals during his service at Camp Pendleton.

A rationale for all opinions expressed should be provided.

5.  Finally, readjudicate the claims remaining on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the claims should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


